ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 2 August 2021 for the application filed 10 October 2019 which is a continuation of application 15/296,857 now US Patent 10,465,711.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 3 August 2021 as follows:
Claim 8: The aircraft of claim 
There are two claim 21’s within the amended claim set.  The first Claim will remain claim 21, the second will become claim 22.
Claim 21: The aircraft of claim 5, …
Claim 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2 August 2021, with respect to claims 1-5 and 8-22 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-5 and 8-22 have been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a deployable channel, the deployable channel including: a first loop pivotably coupled to an outside surface of the aircraft via a fastener, the fastener forming a pivot axis, the first loop being movable between a storage position in which the first loop extends along the outside surface and a deployed position in which the first loop extends outward from the outside surface; a second loop coupled to the outside surface of the aircraft and disposed a distance from the first loop; and fabric coupled between the first loop and the second 
Regarding Claim 16, the prior art of record fails to disclose or teach “detecting an emergency condition of an aircraft; and in response to detecting the emergency condition, deploying a channel by rotating a first loop pivotably coupled to an outside surface of the aircraft from a storage position to a deployed position for emergency services, the first loop coupled to a second loop via a fabric, the first loop rotatably coupled to the outside surface of the aircraft via a fastener forming a pivot axis, wherein, when the first loop is in the storage position, the first loop extends along the outside surface, and when the first loop is in the deployed position, the first loop extends outward from the outside surface” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 16 is neither anticipated nor made obvious by the prior art of record.  Claims 17-20 depend from claim 16 and are therefore also found allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/10/2021